Citation Nr: 1308379	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for hearing loss and tinnitus.  In November 2006, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in May 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In July 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In July 2011, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing some of the requested development, the AMC continued to deny the claims (as reflected in a July 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  

In August 2012, the Board again remanded the matters on appeal to the RO via the AMC, for completion of the remaining development that was not completed following the July 2011 remand, the AMC continued to deny the claims (as reflected in an January 2013 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims (Virtual VA) file associated with the Veteran's claims. A review of the documents in such file reveals that pertinent VA outpatient treatment records have been associated with the electronic file that are not present in the paper claims file.  The documents were reviewed and considered in the January 2013 SSOC.  
For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the matter of whether a 1954 rating decision in which the RO failed to award service connection for sarcoidosis contained clear and unmistakable error (CUE) was raised in a January 2013 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO.  Therefore, the Board does not have jurisdiction over this matter, and it is thus referred to the RO for appropriate action.  

REMAND

Unfortunately, the Board finds that further RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the July 2011 and August 2012 remands, the evidence of record before the Board was deemed inadequate for resolving the matters on appeal.  Specifically, the Board found that the VA opinions obtained on audiology examinations in June 2006 and August 2011 were inadequate because they were based, in part, on incorrect facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the Board noted that the Veteran's  report that he had received VA treatment for hearing loss and tinnitus, but that such records had not been associated with the claims file.  

As such, the Board remanded the matters on appeal, in part, so that the RO could obtain "from the Castle Point VAMC all outstanding pertinent records of evaluation and/or treatment of hearing loss and tinnitus (dated prior to May 2008)."  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Once outstanding records were associated with the claims file, the RO was to obtain an addendum opinion (or new audiological examination and opinion, if necessary) regarding whether the Veteran's claimed hearing loss and tinnitus are related to his military service, to include likely in-service noise exposure associated with service in an artillery unit.

Review of the claims file reveals that, on July 27, 2011, the AMC requested all outstanding records of evaluation and/or treatment of the Veteran's hearing loss and tinnitus dated prior to May 2008 from Castle Point VA Medical Center (VAMC). However, prior to receipt of any outstanding VA treatment records, on August 5, 2011, the Veteran underwent a VA audiology examination.  Thereafter, on August 8, 2011, records from Castle Point VAMC were received at the AMC; attached to the medical records was a reply from the VAMC indicating that all available records dated from May 2008 through the present were included.

In August 2012 remand, the Board found  that another remand was necessary because, although the AMC requested the appropriate records from Castle Point VAMC (i.e., records dated prior to May 2008), the VAMC sent the wrong records (i.e., records dated since May 2008).  

Following the August 2012 remand, the RO (via the AMC) again failed to associate the correct VAMC records.  A review of the electronic claims file reveals treatment records dated from May 2004 have been added to the record.  However, a review of the actual treatment records dated in May 2004 indicates that another step should have been taken in order to view the May 2004 treatment records.  The May 2004 records merely indicated that a scanned document was added to the file and lists the steps the viewer should take in order to view the document.  The RO/AMC did not follow the steps outlined in the CAPRI system  for obtaining the May 2004 outpatient treatment records.  The viewer is clearly instructed to "Click on Tools, click on Imaging, you may be required to log into Vista with your Access/Verify codes.  Now click on the Image you wish to view."  On remand, once the actual treatment records are viewed, a copy of the record should be associated with the claims file.  

Thereafter, an addendum opinion should be sought from the August 2012 VA examiner.  The Board points out that, in the August 2012 remand, it was requested that the VA examiner discuss the significance of the February 1952 service audiogram which-when converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units) reflects abnormal hearing in the 500 and 1,000 Hertz frequencies.  In this case, the August 2012 VA examiner did not discuss that the values demonstrated abnormal hearing when converted but rather, used the seemingly "normal" hearing values (unconverted) as rationale for the assumption that the Veteran did not incur hearing loss in service.  As the August 2012 VA examiner did not follow the remand directive and based his rationale on incorrect facts, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In rendering the addendum opinion, the examiner is also asked to consider additional evidence submitted since the August 2012 examination, including internet articles cited in the January 2013 Informal Hearing Presentation: "Whispered voice test for screening for hearing impairment in adults and children: systematic review" found at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC259166/.   The examiner is also asked to consider the Veteran's statement, through his representative, in the January 2013 Informal Hearing Presentation that his post-service career as an engraver, he engraved currency and food stamps.  He contends that he was not exposed to noise in this career, contrary to the August 2012 VA examiner's finding.  He indicates that the following video demonstrates the types of tools that he used: CSPAN American Artifacts preview found at http://www.youtube.com/watch?v=Nj4Kk_ykJhU.  

The RO should only arrange for further examination of the Veteran if the original examiner is no longer available or if such examination is deemed necessary.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further competent opinion on these matters, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As discussed above, the RO/AMC did not obtain all of the records requested in July 2011 and August 2012.  Significantly, the RO/AMC did not follow the steps outlined in the CAPRI records for obtaining the May 2004 outpatient treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should follow the steps outlined in the CAPRI records and obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated in May 2004.  The remaining records requested by the August 2012 remand have been obtained. 

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO/AMC should ask the Veteran's representative for clarification regarding the article cited as http://onlinelibrary.wiley.com/doi/10.1288/00005537-19441000000003/pdf in the January 2013 Informal Hearing Presentation (as the page is not found on the Wiley Online Library). 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED, via the AMC, for the following action:

1.  The RO should complete the necessary steps to obtain May 2004 outpatient treatment records, based on the instruction to the viewer to "Click on Tools, click on Imaging, you may be required to log into Vista with your Access/Verify codes.  Now click on the Image you wish to view."  Once the actual treatment records are viewed, a copy of the records should be associated with the claims file.  Any negative response should be noted. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

In its letter, the RO should ask the Veteran's representative for clarification regarding the reference to http://onlinelibrary.wiley.com/doi/10.1288/00005537-19441000000003/pdf in the January 2013 Informal Hearing Presentation, as the page is not found on the Wiley Online Library. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the August 2012 audiologist for an addendum opinion.

With respect to each diagnosed disability-hearing loss in each ear to an extent recognized as a disability for VA purposes and any current tinnitus-the examiner should provide an addendum opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include likely in-service noise exposure associated with service in an artillery unit.

In rendering the requested opinion, the examiner should consider and discuss the significance, if any, of a February 1952 service audiogram which (when converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units) reflects abnormal hearing in the 500 and 1000 Hertz frequencies.  In the August 2012 opinion, the VA examiner did not discuss the abnormal findings on conversion of the February 1952 audiogram and instead incorrectly noted that the findings were normal. 

The examiner is also asked to consider additional evidence submitted since the August 2012 examination, including an internet article cited in the January 2013 Informal Hearing Presentation: "Whispered voice test for screening for hearing impairment in adults and children: systematic review" found at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC259166/.

The examiner is also asked to consider the assertions, advanced by the Veteran's representative in the January 2013 Informal Hearing Presentation, that  during his post-service career as an engraver, the Veteran engraved currency and food stamps, and was not exposed to noise in this career, contrary to what is noted in the August 2012 opinion; and that that the following video demonstrates the types of tools that the Veteran  used: CSPAN American Artifacts preview found at http://www.youtube.com/watch?v=Nj4Kk_ykJhU.  

If the August 2012 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination by an ear, nose and throat (ENT) physician or audiologist, to obtain an opinion responsive to the question and points noted above.  The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims), and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

